 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00203 WBS
11
                                   Plaintiff,             STIPULATION AND JOINT REQUEST FOR
12                                                        PROTECTIVE ORDER; [PROPOSED]
                             v.                           PROTECTIVE ORDER
13
     JACK RAY SNYDER,
14
                                   Defendant.
15

16
                                                I.    STIPULATION
17
                1.   Plaintiff United States of America, by and through its counsel of record, and defendant
18
     Jack Ray Snyder, by and through their respective counsel of record (collectively, the “parties”), for the
19
     reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter a Protective
20
     Order in this case restricting the use and dissemination of certain materials containing personal
21
     identifying information of real persons and other confidential information of victims, witnesses and third
22
     parties.
23
                2.   On October 4, 2018, the Grand Jury returned an indictment charging defendants with 3
24
     counts of tax evasion, in violation of 26 U.S.C. § 7201, and five counts of filing a false tax return in
25
     violation of 26 U.S.C. § 7206(1). As part of its investigation in the above-captioned case, the United
26
     States is in possession of documents relating to the charges against the defendants, and seeks to provide
27
     those documents to the counsel for the defendant. Some of the materials may exceed the scope of the
28


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER         1
 1 United States’ discovery obligations, but the United States will produce them to promote a prompt and

 2 just resolution or trial of the case.

 3          3.      The United States intends to produce to the Defense Team, as defined below, materials

 4 containing personal identifying information (“PII”) and other confidential information of real persons,

 5 including, among other things, personal names, addresses, Social Security numbers, employers, and

 6 bank account numbers. These real persons are witnesses or third parties to this case. The United States

 7 also intends to produce confidential tax returns, tax return information, and taxpayer information

 8 (collectively, “Tax Information”). See 26 U.S.C. § 6103(b).

 9          4.      The purpose of the proposed Protective Order is to prevent the unauthorized

10 dissemination, distribution, or use of materials containing the PII of others and Tax Information. If this

11 information is disclosed without protective measures, or to defendant without limitation, it will risk the

12 privacy and security of the people to whom the information relates. The information could itself be used

13 to further criminal activity if improperly disclosed or used. The United States has ongoing statutory and

14 ethical obligations to protect victims.

15          5.      Due to the nature of the charges and the alleged conduct in this case, PII and Tax

16 Information makes up a significant part of the discovery materials in this case and such information

17 itself, in many instances, has evidentiary value. The documentary evidence contains a very large

18 quantity of privacy-protected information that would be difficult or time-consuming to redact. Further,

19 if the government were to attempt to redact all this information, the defense would receive a set of

20 discovery that would be highly confusing and difficult to understand, and could inhibit prompt and just

21 resolution of the case or preparation for trial.

22          6.      Accordingly, the parties jointly request a Protective Order that will permit the United

23 States to produce discovery that is unredacted, but preserves the privacy and security of witness and

24 third parties. This includes Tax Information, disclosure of which is governed by 26 U.S.C. § 6103. The

25 parties agree that the following conditions, if ordered by the Court in the proposed Protective Order, will

26 serve the government’s interest in maintaining the privacy and security of witnesses and third parties,

27 while permitting the Defense Team to understand the United States’s evidence against the defendants.

28          7.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        2
 1 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

 2                              II.      PROPOSED PROTECTIVE ORDER
 3          A.      Protected Materials
 4          8.      This Order pertains to all discovery provided or made available to defense counsel in this

 5 case (hereafter, collectively “Protected Materials”).

 6          9.      For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

 7 includes any information within the definition of a “means of identification” under 18 U.S.C.

 8 § 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C.

 9 § 1029(e)(1). For the purposes of this Protective Order, the term “Tax Information,” includes any

10 information within the definition of “return,” under 26 U.S.C. § 6103(b)(1), any information within the

11 definition of “return information,” under 26 U.S.C. § 6103(b)(2), and any information within the

12 definition of “taxpayer return information,” under 26 U.S.C. § 6103(b)(3).

13          10.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

14 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

15 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

16 and must be handled in accordance with the terms of the Protective Order.

17          B.      Defense Team
18          11.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

19 of record.

20          12.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

21 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

22 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

23 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

24 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

25 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

26 of the defendant.

27          13.     Defense Counsel must provide a copy of this Order to all members of the Defense Team.

28                  a)      Defense Counsel must obtain written acknowledgement from members of the


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          3
 1          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

 2          providing any Protected Materials to the members of the Defense Team. The written

 3          acknowledgement need not be disclosed or produced to the United States unless ordered by the

 4          Court.

 5                   b)     Members of the defense team who are employees of the Federal Defender’s

 6          Office who have signed a confidentiality agreement as part of their employment are not required

 7          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

 8          produced to the United States unless ordered by the Court.

 9          C.       Disclosure of Protected Materials
10          14.      The Defense Team shall not permit anyone other than the Defense Team to have

11 possession of the Protected Materials, including the defendants themselves.

12          15.      No person or party shall use any Protected Materials or information derived from

13 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

14 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

15 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

16 purposes whatsoever, and shall not be used for the economic or other benefit of the defendants, or any

17 third party. Protected Materials may be disclosed only to the categories of persons and under the

18 conditions described in this Order.

19          16.      Defendant may review Protected Materials in this case only in the presence of a member

20 of the Defense Team, and his or her Defense Counsel shall ensure that each defendant is never left alone

21 with any Protected Information. Defendant may not copy, keep, maintain, or otherwise possess any of

22 such Protected Materials at any time. Defendant must return any Protected Materials to the Defense

23 Team at the conclusion of any meeting at which defendants review the Protected Materials. Defendant

24 may not take any Protected Materials out of the room in which they are meeting with the Defense Team.

25 Defendant may not write down or memorialize any PII or Tax Information contained in the Protected

26 Materials. At the conclusion of any meeting with defendant, the member of the Defense Team present

27 shall take with him or her all Protected Materials. At no time, under any circumstances, will any

28 Protected Materials be left in the possession, custody, or control of the defendant, whether or not he is


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
 1 incarcerated, except as provided below in Paragraphs 18 and 29.

 2          17.     If, during the pendency of the case, defendant requests a copy of the Protected Materials

 3 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

 4 provided that Defense Counsel ensures that all PII and Tax Information contained in the Protected

 5 Materials is fully redacted and the copy bears the inscription as described in Paragraph 25. If Defense

 6 Counsel provides a redacted copy to defendant subject to these conditions, Defense Counsel or a

 7 member of the Defense Team must contemporaneously memorialize in writing that it has fully redacted

 8 PII and Tax Information from the Protected Materials and complied with this Order. This written

 9 certification need not be disclosed or produced to the United States unless ordered by the Court.

10          18.     The Defense Team may review Protected Materials with a witness or potential witness in

11 this case, including the defendant, subject to the requirement above that a member of the Defense Team

12 must be present if Protected Materials are being shown to the defendant. Before being shown any

13 portion of the Protected Materials, however, any witness or potential witness must be informed of the

14 existence of the Protective Order and given a copy of the Protective Order. No witness or potential

15 witness may retain Protected Materials, or any copy thereof, after his or her review of those materials

16 with the Defense Team is complete.

17          19.     This Order does not limit employees of the United States Attorney’s Office for the

18 Eastern District of California from disclosing the Protected Materials to members of the United States

19 Attorney’s Office, law enforcement agencies, the Court, and defense.

20          20.     Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

21 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

22 considering disseminating any of the Protected Materials to a third party, in order that the United States

23 may take action to resist or comply with such demands as it may deem appropriate.

24          D.      Ensuring Security of Protected Materials
25          21.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

26 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

27 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

28 visitors are not left unescorted.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        5
 1          22.      A copy of the Protective Order must be stored with the discovery, in paper form and

 2 electronically.

 3          23.      To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 4 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

 5 medium, including a password-protected computer, or device. Encryption keys must be stored securely

 6 and not written on the storage media that they unlock.

 7          24.      If a member of the Defense Team makes, or causes to be made, any further copies of any

 8 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

 9 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

10 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

11 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

12 with the above notation.

13          E.       Filings
14          25.      In the event that a party needs to file Protected Materials containing PII or Tax

15 Information, or materials otherwise identified as containing confidential information of victims,

16 witnesses, or third parties with the Court, or disclose PII or Tax Information in court filings, the filing

17 should be made under seal. If the Court rejects the request to file such information under seal, the party

18 seeking to file such information shall provide advance written notice to the other party to afford such

19 party an opportunity to object or otherwise respond to such intention. If the other party does not object

20 to the proposed filing, the party seeking to file such information shall redact the PII, Tax Information, or

21 confidential materials and make all reasonable attempts to limit the divulging of PII, Tax Information or

22 confidential materials.

23          F.       Conclusion of Prosecution
24          26.      The provisions of this Order shall not terminate at the conclusion of this prosecution. All

25 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

26 subject to the Protective Order unless and until such Order is modified by the Court.

27          27.      Upon final disposition of the case, including exhaustion of direct and collateral appellate

28 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER        6
 1 writing that the Protected Materials have been destroyed. If any Protected Materials are used as defense

 2 exhibits, they shall be maintained with government exhibits so long as those are required to be

 3 maintained.

 4          28.    If, upon final disposition of the case, defendant requests a copy of the Protected Materials

 5 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

 6 provided that Defense Counsel ensures that all PII and Tax Information contained in the Protected

 7 Materials is fully redacted and the copy bears the inscription as described in Paragraph 25. If Defense

 8 Counsel provides a redacted copy to defendant subject to the above conditions, Defense Counsel or a

 9 member of the Defense Team must contemporaneously attest in writing that it has fully redacted PII and

10 Tax Information from the Protected Materials and complied with this Order. This written certification

11 need not be disclosed or produced to the United States unless ordered by the Court.

12          G.     Termination or Substitution of Counsel
13          29.    In the event that there is a substitution of counsel prior to final disposition of the case,

14 new counsel of record must join this Protective Order before any Protected Materials may be transferred

15 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

16 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

17 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

18 proceedings, for complying with the provisions set forth in Paragraph 29 above. All members of the

19 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

20 not relieved by termination of representation or conclusion of the prosecution.

21          H.     Modification of Order
22          30.    Nothing in this Order shall prevent any party from seeking modification to the Order or

23 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

24 any party from seeking a more restrictive protective order with regard to particular discovery items.

25          I.     Violation of Order
26          31.    Any person who willfully violates this Order may be held in contempt of court and may

27 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

28 expand or narrow the Court’s contempt powers.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         7
 1          J.     Application of Laws

 2          32.    Nothing in this Order shall be construed to affect or comment on the admissibility or

 3 discoverability of the Protected Materials.

 4          33.    Nothing in this Order shall be construed to affect the application of and the parties’

 5 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 6

 7   Dated: October 25, 2018                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 8

 9                                                           /s/ ROGER YANG
                                                             ROGER YANG
10                                                           Assistant United States Attorney

11
     Dated: October 25, 2018                                 /s/ JAMES A. LASSART
12                                                           JAMES A. LASSART
                                                             Counsel for Defendant
13                                                           JACK RAY SNYDER
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        8
 1                                [PROPOSED] FINDINGS AND ORDER

 2         The Court having read and considered the Stipulation and Joint Request for a Protective Order,

 3 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

 4 exists to enter the above Order.

 5         IT IS SO FOUND AND ORDERED this 29th day of October, 2018.

 6

 7

 8                                                  THE HONORABLE EDMUND F. BRENNAN
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER     9
